…d ,...W,w.tmmwwaw,wq~a n ,. .`… . t

FILED
iutaozme

UNITED STATES DISTRICT COURT o , ,
o|etk. U.S. Drstnct & Bankruptcy

FOR THE DISTRICT OF COLUMBIA goods fm me msuth of Co,Umbia
LUKE C. TEIXEIRA, )
Plaintiff, §
v. § Civil Action No. 18-1304 (UNA)
DEPARTMENT OF VETERANS AFFAIRS, §
Defendant. §

MEMORANDUM OPINION

 

This matter is before the Court upon consideration of plaintiffs application to proceed in
forma pauperis and his pro se complaint The application Will be granted, and the complaint will

be dismissed

Plaintiff is a disabled veteran who suffers from depression and a service-connected back
condition Compl. at l. He also has a psycho-sexual disorder, pedophilia (“PSD-P”), which was
diagnosed after his discharge frorn the United States Army. Id. Plaintiff now is serving a life
sentence in the custody of the Texas Department of Criminal Justice (“TDCJ”), see id. at l-2, yet
its Rehabilitation Division refuses to treat his PSD-P, id. at 2. According to plaintiff, PSD-P
places him in “priority group I” and renders him eligible for treatment through the Department of
Veterans Affairs (“VA”). ]d. He explains he asked that defendant “allow him to utilize his
prio[r]ity group l eligibility to provide . . . treatment for his serious medical need, namely: PSD-
P,” that defendant denied the request, and that plaintiffs many subsequent inquiries have not
been answered Ia'. Plaintiff asserts that defendant’s refusal to provide treatment violates rights
protected by the Eighth and Fourteenth Amendments to the United States Constitution. Id. at 4.

Among other relief, plaintiff seeks an order directing defendant to “[i]mmediately arrange for

s ~~w w-»`»\»¢>~¢m~»wwwz-\».».»»,;m,/., ». w ~,sm ...Ai s >

[him] to be allowed to use his V.A. Health Care to obtain treatment for PSD-P by a medical

practitioner with . . . expertise in treating patients with [this condition].” Id.

The Secretary of Veterans Affairs “shall decide all questions of law and fact necessary to
a decision by the Secretary under a law that affects the provision of benefits by the Secretary to
veterans[.]” 38 U.S.C. § 511(a). The Secretary’s decision “as to any such question shall be final
and conclusive and may not be reviewed by any other official or by any court[.]” Id. Because §
511 precludes review by this federal district court “of VA decisions affecting the provision of
veterans’ benefits[,]” Prz`ce v. United States, 228 F.3d 420, 421 (D.C. Cir. 2000) (per curiam),
this Court lacks subject matter jurisdiction over plaintiffs claims. See Blue Water Navy Viemam
Veterans Ass ’n, Inc. v. McDonald, 830 F.3d 570, 573 (D.C. Cir. 2016); Thornton v. United
States, 281 F. Supp. 3d 116, 119 (D.D.C. 2017) (quoting), appeal docketed, No. 18-5049 (D.C.
Cir. Feb. 21, 2018); Melvz`n v. U.S. Dep ’t of Veterans A]j”airs, 70 F. Supp. 3d 350, 358 (D.D.C.
2014), ajj‘"’a', No. 14-5263, 2015 WL 3372292, at *1 (D.C. Cir. May 6, 2015) (per curiam); see
also Peavey v. Hola’er, 657 F. Supp. 2d 180, 186 (D.D.C. 2009) (dismissing challenge to VA’s
decisions on benefits claim notwithstanding veteran’s “attempts to avoid application of § 511 by

labeling his claims as constitutional claims”).

The Court will dismiss the complaint for lack of subject matter. An Order is issued

separately.

DATE; July _3¢)_ , 2018 M 5"§'

United S?ates District Judge